      Case 2:18-cv-00915-DBB-DAO Document 53 Filed 06/19/20 Page 1 of 7




    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                          CENTRAL DIVISION


 CORY FIRZLAFF,                                     MEMORANDUM DECISION AND
                                                    ORDER DENYING WM. H. REILLY &
                    Plaintiff,                      CO.’S RULE 37-1 SHORT FORM
                                                    DISCOVERY MOTION RE CORY
        v.                                          FIRZLAFF’S REFUSAL TO PRODUCE
                                                    COMPETING DOCUMENTS (DOC. NO.
 WM. H. REILLY & CO.,                               42)
                    Defendant.
                                                    Civil No. 2:18-cv-00915-DBB-DAO

                                                    Judge David Barlow

                                                    Magistrate Judge Daphne A. Oberg



       Before the court is Defendant WM. H. Reilly & Co.’s (“Reilly”) Rule 37-1 Short Form

Discovery Motion Re Cory Firzlaff’s Refusal to Produce Competing Documents (“Reilly Mot.”),

Doc. No. 42. This case was brought by Plaintiff Cory Firzlaff against Reilly, his former

employer, asserting claims for unpaid bonuses and reimbursements. (See Compl. ¶¶ 10–14, 18–

32, Doc. No. 2-1.) Reilly now seeks to compel Mr. Firzlaff to produce documents related to a

separate company that Mr. Firzlaff owned and operated during his employment with Reilly.

Having reviewed the parties’ briefing and considered the arguments of counsel at the June 4,

2020 hearing (Doc. No. 50), the court DENIES Reilly’s motion for the reasons set forth below.

                                        BACKGROUND

       Mr. Firzlaff worked for Reilly from 2000 to 2017 as its sole sales representative selling

industrial products in the intermountain territory of Utah, Montana, western Wyoming, and

Idaho. (Compl. ¶¶ 6–7, 16, Doc. No. 2-1.) Mr. Firzlaff filed this action against Reilly in


                                                1
      Case 2:18-cv-00915-DBB-DAO Document 53 Filed 06/19/20 Page 2 of 7




November of 2018, alleging Reilly failed to reimburse him for business expenses and to pay him

bonuses due under his employment contract, totaling $392,622.31. (Id. at 9–13, 18.) Reilly

denies these allegations in its Amended Answer (Doc. No. 10) and asserts no counterclaims

against Mr. Firzlaff.

       In Request for Production No. 35, Reilly asked Mr. Firzlaff to produce “[a]ll Documents

that evidence, constitute, concern, refer, or relate to projects and/or jobs in the IM Territory for

which You received payment prior to July 2017 but which You did not report to Reilly.” (Ex. 1

to Reilly Mot., Reilly’s Second Set of Disc. Reqs. to Cory Firzlaff 7, Doc. No. 42-1.) Mr.

Firzlaff initially objected to the request based on relevance and proportionality and stated that he

had no responsive documents. (Ex. 2 to Reilly Mot., Pl.’s Resp. to Reilly’s Second Set of Disc.

Reqs. 3–4, Doc. No. 42-2.) Mr. Firzlaff later testified in his deposition that during his

employment with Reilly, he started a new company called TC Sales which sold industrial

products that Reilly did not offer. (Ex. 3 to Reilly Mot., Firzlaff Dep. 19:17–25, 20:23–21:2,

316:13–18, Doc. No. 42-3.). Reilly’s counsel requested that Mr. Firzlaff produce documents

related to TC Sales in response to Request No. 35. (Id. at 316:20-25, 317:12–14.) After the

deposition, Mr. Firzlaff provided an amended response to Request No. 35 which renewed his

objections based on relevance and proportionality, further objected that the request was “unduly

burdensome and oppressive,” and stated he would not produce the requested documents. (Ex. 4

to Reilly Mot., Pl.’s Am. Resps. to Reilly’s Second Set of Disc. Reqs. 3–4, Doc. No. 42-4.)

       The fact discovery period ended on October 31, 2019. (See Order Granting Second

Stipulated Mot. to Extend Case Deadlines 1, Doc. No. 22.) However, Mr. Firzlaff’s deposition

did not take place until March of 2020. Counsel explained at the June 4, 2020 hearing that the



                                                  2
       Case 2:18-cv-00915-DBB-DAO Document 53 Filed 06/19/20 Page 3 of 7




parties agreed to delay the deposition until discovery disputes regarding other document requests

were resolved. However, the parties never sought an extension of the fact discovery deadline

beyond October 31, 2019 to accommodate the deposition. As a result, the parties proceeded with

expert discovery and completed it in April of 2020, only a month after Mr. Firzlaff’s deposition.

(See Order Granting Stipulated Mot. to Extend Expert Deadlines, Doc. No. 35.) Additionally,

Mr. Firzlaff filed a Motion for Partial Summary Judgment (Doc. No. 41) on the dispositive

motion deadline of May 1, 2020, which remains pending. Reilly then filed the instant discovery

motion on May 14, 2020.

                                           DISCUSSION

        Reilly seeks an order compelling Mr. Firzlaff to produce documents related to TC Sales’

activities during his employment with Reilly, which Reilly considers responsive to Request No.

35. (Reilly Motion 1–3, Doc. No. 42.) Reilly contends Mr. Firzlaff “admitted under oath in his

deposition that he established a competing company” and asserts selling products for TC Sales

rather than Reilly constituted a breach of the duty of loyalty under Utah law. (Id. at 1–2.) Reilly

argues the TC Sales documents are relevant because “any business [Mr.] Firzlaff was diverting

away from Reilly in breach of his duty of loyalty should offset any damages [Mr.] Firzlaff has in

this case.” (Id. at 2.)

        Mr. Firzlaff counters that the documents lack relevance to the claims or defenses in this

case because Reilly has not asserted “any counterclaim against [Mr.] Firzlaff, nor has it pled

breach of fiduciary duty, unjust enrichment, or setoff as affirmative defenses.” (Pl.’s Opp’n to

Def.’s Rule 37-1 Short Form Disc. Mot. (“Firzlaff Opp’n”) 2–3, Doc. No. 47.) Mr. Firzlaff also

disputes Reilly’s characterization of his deposition testimony, pointing out that he testified that



                                                  3
         Case 2:18-cv-00915-DBB-DAO Document 53 Filed 06/19/20 Page 4 of 7




TC Sales did not compete with Reilly and only sold products Reilly did not offer. (Id. at 2.)

Finally, Mr. Firzlaff argues Utah courts have left open the question of whether an employee

owes a duty of loyalty not to compete with her employer. (See id. at 3.)

         Rule 26(b) of the Federal Rules of Civil Procedure governs the scope of discovery and

allows parties to “obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

         As an initial matter, Reilly’s assertion that Mr. Firzlaff “admitted under oath in his

deposition that he established a competing company” (Reilly Mot. 1, Doc. No. 42) is

unsupported by the portions of the deposition transcript filed with the motion. In the transcript

sections provided to the court, Mr. Firzlaff testified only that TC Sales did not compete with

Reilly and that TC Sales sold products Reilly did not offer. (Ex. 3 to Reilly Mot., Firzlaff Dep.

19:17–25, 20:23–21:2, 316:13–18, Doc. No. 42-3.) Thus, the premise underlying Reilly’s

motion—that Mr. Firzlaff’s testimony demonstrates he established a competing company—

appears to be unsupported.

         Further, even if Mr. Firzlaff’s testimony did support Reilly’s contention, Reilly has not

asserted a counterclaim for breach of the duty of loyalty, nor has it asserted any potentially

related affirmative defenses such as setoff, breach of fiduciary duty, or unjust enrichment. The

only claims pleaded in this case are Mr. Firzlaff’s claims related to unpaid bonuses and

reimbursements. (See Compl., ¶¶ 10–14, 18–32.) And Reilly has failed to demonstrate how the

requested TC Sales documents are relevant to Mr. Firzlaff’s claims for unpaid bonuses and

reimbursements or to Reilly’s defenses to those claims under the operative pleadings as they

stand.



                                                   4
      Case 2:18-cv-00915-DBB-DAO Document 53 Filed 06/19/20 Page 5 of 7




       Reilly relies on Utah case law recognizing that, in certain circumstances, an employee

might owe a duty of loyalty not to compete with an employer. However, neither Heartwood

Home Health & Hospice LLC v. Huber, 2020 UT App 13, 459 P.3d 1060, nor Prince, Yeates &

Geldzahler v. Young, 2004 UT 26, 94 P.3d 179, addresses whether employees owe a duty of

loyalty not to compete with their employers in the circumstances presented here. 1 Further,

neither case holds that a breach of the duty of loyalty provides a setoff against damages for other

claims where a party has failed to plead an affirmative claim or counterclaim alleging breach of

the duty of loyalty. Instead, both cases involved affirmative claims for breach of a duty by an

employee. Cf. Prince, 2004 UT 26, ¶ 7 (addressing law firm’s claim for breach of fiduciary duty

against former associate); Heartwood, 2020 UT App 13, ¶ 5 (addressing home health care

agency’s claim for breach of the duty of loyalty against former employees). Simply put, Reilly

has not cited any cases holding that a breach of a duty of loyalty provides a setoff against a

plaintiff’s damages where no counterclaim for such a breach has been pleaded.

       Moreover, even if the case law supported the argument that an unpleaded breach of the

duty of loyalty could offset damages as to other claims, Reilly has offered no rationale for

treating a breach of the duty of loyalty as a setoff in this particular case. For example, Reilly



1
  Prince, Yeates & Geldzahler v. Young imposed a fiduciary duty of non-competition specifically
for Utah attorneys employed by law firms or legal services providers, based in part on the court’s
authority to regulate members of the Utah Bar. 2004 UT 26, ¶ 23, 94 P.3d 179 (“Because of the
privilege granted to engage in the practice of law, we impose upon members of our bar a
fiduciary duty that encompasses the obligation to not compete with their employer, which we
define as any law firm or legal services provider who may employ them in a legal capacity,
without the employer’s prior knowledge and agreement.”). Heartwood Home Health & Hospice
LLC v. Huber held there was no breach of a duty of loyalty when a home health aide’s patients
followed her to a new employer. 2020 UT App 13, ¶ 28, 459 P.3d 1060.



                                                  5
      Case 2:18-cv-00915-DBB-DAO Document 53 Filed 06/19/20 Page 6 of 7




never alleged it failed to pay Mr. Firzlaff bonuses or reimbursements because he competed with

Reilly during his employment. (See Reilly’s First Am. Answer to Pl.’s Compl., Doc. No. 10.)

Thus, no factual connection exists between Mr. Firzlaff’s claimed damages relating to unpaid

bonuses and reimbursements and the purported breach of the duty of loyalty. Therefore, the

court is unpersuaded that a purported breach of the duty of loyalty should be treated as a setoff

against Mr. Firzlaff’s claimed damages in this case and is unpersuaded the requested documents

are relevant to the claims as they stand.

       Finally, allowing Reilly to pursue discovery on a new, unpleaded claim for breach of the

duty of loyalty at this stage would significantly delay resolution of the case. The fact discovery

and expert discovery periods have closed, the dispositive motion deadline has passed, and a

motion for partial summary judgment is pending. (See Order Granting Second Stipulated Mot. to

Extend Case Deadlines 1, Doc. No. 22 (October 31, 2019 fact discovery cut-off); Order Granting

Stipulated Mot. to Extend Expert Deadlines 1, Doc. No. 35 (April 17, 2020 expert discovery cut-

off; May 1, 2020 dispositive motion deadline); Mot. for Partial Summ. J., Doc. No. 41.) If Reilly

were permitted to pursue this new line of inquiry, fact discovery and expert discovery would

need to be reopened to allow the parties to investigate the nature and extent of the allegedly

competing activities and the amount of any claimed setoff. Such a delay is unwarranted given

the circumstances of this case and the lack of relevancy of such discovery.

                                            CONCLUSION

       As set forth above, Reilly has not asserted any counterclaim or affirmative defense based

on a breach of the duty of loyalty. Further, Reilly has failed to demonstrate the requested TC

Sales documents are relevant to either Mr. Firzlaff’s claims for unpaid bonuses and



                                                 6
      Case 2:18-cv-00915-DBB-DAO Document 53 Filed 06/19/20 Page 7 of 7




reimbursements or to Reilly’s defenses to those claims under the pleadings as they stand.

Therefore, the court concludes that Reilly is not entitled to pursue discovery regarding those

documents and DENIES Reilly’s motion.

       DATED this 19th day of June, 2020.



                                                          BY THE COURT:



                                                          Daphne A. Oberg
                                                          United States Magistrate Judge




                                                 7
